            Case 2:19-cv-00729-JCM-EJY Document
            Case 2:19-cv-00729-JCM-EJY Document 39
                                                40 Filed
                                                   Filed 01/13/20
                                                         01/15/20 Page
                                                                  Page 1
                                                                       1 of
                                                                         of 4
                                                                            4




     Jeremy Branch – Bar #303240
 1
     Admitted Pro Hac Vice
 2   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Road, Suite 310,
 3   Corona, CA 92880
     Tel. (866) 329-9217 ext. 1009
 4   Fax: (657) 246-1312
     EMAIL: jeremyb@jlohman.com
 5   Attorney for Plaintiff
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
     DWANE BUNBURY,                                 )
10                                                  ) Case No.: 2:19-cv-00729-JCM-GWF
                    Plaintiffs,                     )
11                                                  )
            v.                                      )
12                                                  ) JOINT STIPULATION OF
                                                    ) DISMISSALWITH PREJUDICE
13                                                  )
     USAA SAVINGS BANK,                             )
14                                                  )
                    Defendant.                      )
15                                                  )

16          Plaintiff DWANE BUNBURY (“Plaintiff”) and Defendant USAA SAVINGS BANK

17   (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the
18
     dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with
19
     each party to bear its own costs and fees.
20

21

22                                     [continued on following page]

23

24

25



                                                    -1-

                                     JOINT STIPULATION OF DISMISSAL
           Case 2:19-cv-00729-JCM-EJY Document
           Case 2:19-cv-00729-JCM-EJY Document 39
                                               40 Filed
                                                  Filed 01/13/20
                                                        01/15/20 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 4
                                                                           4




            Respectfully submitted the 13th day of January 2020.
 1

 2
     By: /s/ Jeremy E. Branch
 3   Jeremy E. Branch – Bar #303240
     Admitted Pro Hac Vice
 4   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Road, Suite 310
 5   Corona, CA 92880
     Tel. (866) 329-9217 ext. 1009
 6   Fax: (657) 246-1312
     Email: jeremyb@jlohman.com
 7   Attorney for Plaintiff
 8

 9
     By: /s/ David M. Krueger
     David M. Krueger
10   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     200 Public Square, Suite 2300
11   Cleveland, OH 44114
     216-363-4500
12   Fax: 216-363-4588
     Email: dkrueger@beneschlaw.com
13   Attorney for Defendant
14

15

16
                                                IT IS SO ORDERED.
17

18
                                                UNITEDSTATES
                                                UNITED STATESMAGISTRATE JUDGE
                                                              DISTRICT JUDGE
19                                              DATED:___________________________
                                                       January 15, 2020
20

21

22

23

24

25



                                                  -2-

                                   JOINT STIPULATION OF DISMISSAL
            Case 2:19-cv-00729-JCM-EJY Document
            Case 2:19-cv-00729-JCM-EJY Document 39
                                                40 Filed
                                                   Filed 01/13/20
                                                         01/15/20 Page
                                                                  Page 3
                                                                       3 of
                                                                         of 4
                                                                            4




 1                                  CERTIFICATE OF SERVICE

 2          I certify that on January 13, 2020 a true and correct copy of the foregoing JOINT

 3   STIPULATION OF DISMISSAL was filed using the CM/ECF system, which will provide
 4
     notice to the following:
 5
     David M. Krueger
 6   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     200 Public Square, Suite 2300
 7   Cleveland, OH 44114
     216-363-4500
 8   Fax: 216-363-4588
     Email: dkrueger@beneschlaw.com
 9
     Nora K. Cook
10   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     200 Public Square, Suite 2300
11
     Cleveland, OH 44114
12   216-363-4500
     Fax: 216-363-4588
13   Email: NCook@beneschlaw.com

14   Priscilla L. O’Briant
     LEWIS BRISBOIS BISGAARD & SMITH LLP
15   6385 S. Rainbow Boulevard, Suite 600
     Las Vegas, Nevada 89118
16   Tel. 702-893-3383
     Fax 702-893-3789
17
     Email: priscilla.obriant@lewisbrisbois.com
18

19

20                                                       By: /s/ Jeremy E. Branch
                                                         Jeremy E. Branch – Bar #303240
21                                                       Admitted Pro Hac Vice
                                                         The Law Offices of Jeffrey Lohman, P.C.
22                                                       4740 Green River Road, Suite 310
                                                         Corona, CA 92880
23
                                                         Tel. (866) 329-9217 ext. 1009
24
                                                         Fax: (657) 246-1312
                                                         Email: jeremyb@jlohman.com
25                                                       Attorney for Plaintiff


                                                   -2-

                                    JOINT STIPULATION OF DISMISSAL
     Case 2:19-cv-00729-JCM-EJY Document
     Case 2:19-cv-00729-JCM-EJY Document 39
                                         40 Filed
                                            Filed 01/13/20
                                                  01/15/20 Page
                                                           Page 4
                                                                4 of
                                                                  of 4
                                                                     4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                     -3-

                        JOINT STIPULATION OF DISMISSAL
